In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                    No. 06-21-00070-CV



              CYNTHIA MARTIN, Appellant

                             V.

HOPKINS ENERGY, LLC, AND HOPKINS COUNTY, Appellees




           On Appeal from the 62nd District Court
                 Hopkins County, Texas
                Trial Court No. CV44739




        Before Morriss, C.J., Burgess and Stevens, JJ.
         Memorandum Opinion by Justice Burgess
                              MEMORANDUM OPINION

       The appellant has filed a motion with this Court seeking to voluntarily dismiss this

appeal. Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is

granted. See TEX. R. APP. P. 42.1(a)(1). Accordingly, we dismiss this appeal.




                                                Ralph K. Burgess
                                                Justice

Date Submitted:       October 4, 2021
Date Decided:         October 5, 2021




                                               2